Citation Nr: 0330951	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  03-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, claimed as degenerative arthritis resulting in 
a total knee joint replacement. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

After the veteran's file was forwarded to the Board, the 
veteran's representative raised for the first time the issue 
of clear and unmistakable error in a March 1951 rating 
decision, assigning a noncompensable rating for the service-
connected psychoneurosis.  Since this issue has not been 
considered by the RO, it is referred there. 

In October 2003, the Board granted the veteran's motion to 
advance the case on the Board's docket. 


FINDING OF FACT

The left knee degenerative arthritis resulting in a total 
knee replacement is not related to an injury suffered or 
disease contracted during active duty. 


CONCLUSION OF LAW

Residuals of a left knee injury, claimed as degenerative 
arthritis resulting in a total knee joint replacement, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties 
to notify and to assist claimants in developing the 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In a March 2002 letter, addressing 
the VCAA, the RO notified the veteran of the evidence needed 
to substantiate the claim, namely, evidence of an injury in 
service or disease that began in service, evidence of a 
current disability, and evidence that relates the current 
disability to an injury, disease or event in service.  The 
veteran was informed that VA would obtain service medical 
records and records of other Federal agencies and that he 
should submit other medical records or authorize VA to 
obtain them.  He was notified that he should submit the 
information or evidence in 60 days.  In the July 2003 
statement of the case, the RO cited 38 C.F.R. § 3.159, 
including subsection, § 3.159(b)(1), implementing the VCAA, 
providing actual notice of the pertinent VCAA provisions, 
including what information and evidence that the claimant is 
to provide to VA and what information and evidence that VA 
will obtain on her behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit held that a provision in 38 C.F.R. § 3.159(b)(1), 
implementing the VCAA, that required a response to VCAA in 
less than the statutory one-year period was invalid.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 
2003).  Despite the now defect in the March 2002 notice, 
that is, the veteran was notified to submit a response in 60 
days, the veteran in fact responded an authorized VA to 
obtain records of private medical treatment and he has had 
more than the statutory one-year period from March 2002 to 
submit additional evidence to substantiate his claim.  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain the private 
medical records identified by the veteran.  As for service 
medical records, the RO requested National Personnel Records 
Center (NPRC) to search the records of the Surgeon General's 
Office (SGO) and the morning reports/sick reports of the 
veteran's units.  NPRC reported both searches were negative.  
The record does contain the veteran's service medical 
records, including the reports of entrance and discharge 
examinations, as well as, the clinical records for treatment 
of a "right" knee injury in August 1945.  As for providing a 
medical examination or obtaining a medical opinion, in the 
absence of an established event or injury in service 
associated with the claimed disability, a medical 
examination or medical opinion is not necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4).  As the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 

Summary of the Evidence 

Service medical records disclose that, on entrance 
examination, there was no musculoskeletal defect.  The 
remainder of the service medical records show that, in 
France, in July and August 1945, the veteran was 
hospitalized for about two weeks for a "right" knee 
contusion, suffered when he was struck by a loading hook on 
June 21, 1945.  In five separate hospital documents, there 
are 10 references to the "right" knee.  When he was released 
from the hospital, it was reported that his condition had 
improved and his physical profile was not changed because of 
the hospitalization.  On the report of separation 
examination, there are 2 references to the "right" knee and 
no "right" knee abnormality was found. 

After service, in 1948, the veteran filed his original 
application for VA disability compensation, claiming that he 
suffered from combat fatigue.  There was no reference to a 
knee injury.  On initial VA physical and mental examination 
in March 1951, no musculoskeletal injury or disease was 
found. 

Private medical records disclose that, in April 1994, the 
veteran was seen for left knee pain and swelling that he 
attributed to an injury he suffered in service.  X-rays 
revealed degenerative arthritis in the left knee joint.  In 
January 1995, he had a total left knee joint replacement 
because of degenerative arthritis.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted during active duty.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence of record, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, where, as 
here, the veteran had served for 90 days or more during a 
period of war, service connection may be granted on a 
presumptive basis for arthritis, if arthritis becomes 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, even though 
there is no evidence that the disease existed during 
service.  38 C.F.R. §§ 3.307(a)(1), (2), and (3); 3.309(a). 

Analysis 

The veteran maintains that he injured his left knee in 
service when a loading hook hit his knee, that he was 
hospitalized in France for 3 to 4 weeks, and that since then 
his knee continued to bother him, resulting in a total knee 
replacement.  He asserts that any reference to the "right" 
knee injury in service is in error. 

The veteran does not contend that he injured his knee in 
combat.  Moreover, the loading-hook injury occurred in June 
1945 after the enemy capitulated.  For these reasons, 38 
U.S.C.A. § 1154 does not apply. 

Also, as degenerative arthritis was first documented in 
1994, more than 4 decades following the veteran's discharge 
from active service, the presumption of service connection 
for arthritis cannot be applied to the veteran's advantage. 

The remaining questions to resolve are whether the loading-
hook injury in service involved the right or left knee and 
whether the current left knee disability is associated by 
competent medical evidence to service. 

The evidence in favor of a left knee injury in service is 
the veteran's statement that any reference to the "right" 
knee in service was in error.  The evidence against an in-
service left knee injury consists of six different documents 
recorded in service with over 10 references to the "right" 
knee.  While the veteran's statement is credible to the 
extent that an error was made in recording the injury, the 
Board finds more persuasive the contemporaneous entries, 
documenting the right knee, made in the clinical setting on 
several occasions in different documents.  While the Board 
appreciates that errors do occur, the Board would have to 
find factual errors in 6 different documents, including the 
report of separation examination in which the right knee was 
examined.  In the absence of objective evidence of even a 
scintilla of error, the Board finds the preponderance of the 
evidence is against the claim that the loading-hook injury 
involved the left knee.

On the question whether the current left knee disability is 
associated by competent medical evidence to service, the 
evidence in support of the claim consists of the veteran's 
statement to a physician in which he attributed his current 
left knee disability to an injury in service.  A lay 
assertion of medical causation does not constitute evidence 
because a layperson is not competent to offer an opinion 
regarding medical causation.  In other words, the veteran's 
statement is simply not enough to establish a relationship 
between his current disability and an injury, disease, or 
event in service.  As there is no medical evidence of a 
nexus between the claimed in-service injury and the present 
disability, the preponderance of the evidence is against 
finding that the current left knee disability is related to 
service.  



As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of a left knee injury, 
claimed as degenerative arthritis resulting in a total knee 
joint replacement, is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



